Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Objections
	Claims 1 and 11 are objected to because of the following informality: the fifth limitation in claim 1 and the first limitation in claim 11 each recites “parsing the query to create an MLET construct having a token denoting that that the construct is an MLET construct and configurable inputs,” and “a token denoting that that” is unclear language.
	Claim 11 is objected to because of the following informality: the seventh limitation recites “if the query includes a unique identifier associated with an MLET in the MLET database, using the MLET in the MLET database the to fetch data responding to the query,” and “using the MLET in the MLET database the to fetch” is unclear language.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,860,575. See chart below.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter for a different statutory category of invention.

‘575 Patent claim
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
7
9
8
10
9
11
10
12
10
13
11
14
12
15
13
16
14
17
15
18
16
19
17
20
18



Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNabney et al (US 11,120,057), hereafter McNabney.
With respect to claims 1 and 11, McNabney teaches:
parsing the query to create an MLET construct having a token denoting that that the construct is an MLET construct and configurable inputs (column 14 lines 9-37, figure 3 receive incoming queries step 302, parse received query step 304), 
interpreting the parsed query to determine whether it includes a unique identifier associated with an MLET in the MLET database (column 14 lines 38-58 step 306 determining identifier to index template in database), 
if the query includes a unique identifier associated with an MLET in the MLET database, using the MLET in the MLET database the to fetch data responding to the query (column 14 lines 38-58 use index template to fetch data with dossier for query), and 
if the query includes a unique identifier not associated with an MLET in the MLET database, creating a new MLET associated with the unique identifier using operational intelligence and storing the new MLET in the MLET database.
With respect to claim 1, McNabney also teaches an MLET database (figure 1 index template database 116); a data interface (column 26 lines 26-37 programmable system configured to receive and transfer data so input-output interface); and a logic configured to 
With respect to claims 10 and 20, McNabney teaches wherein the actionable dashboard depicts comparison of an annual plan and actual achievement (column 6 lines 4-24 dashboard, example of sales for a particular year compared to sales in previous years).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNabney over Subramanya et al (US 20210026846), hereafter Subramanya.
	With respect to claims 2 and 12, all the limitations in claims 1 and 11 are addressed by McNabney above.  McNabney does not teach wherein the interpreting the parsed query is performed using machine learning based on one of (1) the user's business role, (2) the user's business department, (3) the user's location (4) the user's historical query trends, (5) queries of other users similar to the user, and (6) trending queries across all users to determine.  Subramanya teaches this in parsing a query using machine learning models (paragraph 0052) based on user’s historical queries (paragraph 0037).  It would have been obvious to have combined this function of parsing queries using machine learning model in Subramanya with the query parsing techniques in McNabney because applying a machine learning model trained on a user’s past queries makes the parsing more accurate to a query’s intent and thus more user-friendly.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/26/22